                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
ROBERT MILLER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §           Case No. 6:19-CV-248-JDK-JDL
UNIVERSITY OF TX MEDICAL                          §
BRANCH, WILLIAM JONES, VICKIE                     §
MOCEO, LORENZO BUSTOS, DAVID                      §
MARTINEZ,                                         §
                                                  §
       Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Robert Miller, an inmate confined in the Texas prison system, proceeding pro se,

filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case

was referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On

June 17, 2019, the Magistrate Judge issued a Report and Recommendation (Docket No. 6),

recommending that the action be dismissed for purposes of in forma pauperis proceedings pursuant

to the “three strikes” provisions of 28 U.S.C. § 1915(g). A return receipt indicating delivery to

Plaintiff was received by the Clerk on June 27, 2019 (Docket No. 8).

       Plaintiff did not file formal Objections to the Magistrate Judge’s Report and

Recommendation. Plaintiff did, however, file a motion stating that he would dismiss his lawsuit

if the Court granted an immediate preliminary injunction and a transfer to the Montford Unit.

Docket No. 7 at 1. A plaintiff is entitled to preliminary injunctive relief only by carrying the

burden of persuasion on four requirements:

       (1) a substantial likelihood that plaintiff will prevail on the merits, (2) a substantial
       threat that irreparable injury will result if the injunction is not granted, (3) that the


                                             Page 1 of 2
       threatened injury outweighs the threatened harm to defendant, and (4) that granting
       the preliminary injunction will not disserve the public interest.

Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (quoting

Canal Auth., 489 F.2d at 572). Plaintiff did not mention any of these requirements in his motion.

Thus, if the Court construes Plaintiff’s motion as a proper motion for a preliminary injunction, the

Court would deny the motion because Plaintiff failed to carry his burden of persuasion. Further,

even if the Court construes Plaintiff’s motion as Objections, the Court finds that Plaintiff’s

Objections are without merit because they do not address the deficiencies recognized by the

Magistrate Judge.

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 6) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 6)

be ADOPTED.          It is further ORDERED that the complaint is DISMISSED WITH

PREJUDICE for purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g).

It is further ORDERED that Plaintiff’s motion to proceed in forma pauperis (Docket No.

2) is DENIED. This Order does not bar refiling of this lawsuit without seeking in forma

pauperis status and upon payment of the full $400.00 filing fee. Plaintiff may resume the

lawsuit if he pays the entire filing fee of $400 within fifteen (15) days after the entry of the Final

Judgment. It is finally ORDERED that all motions not previously ruled on are DENIED.

       So ORDERED and SIGNED this 1st                   day of August, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE


                                             Page 2 of 2
